DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-20) in the reply filed on 11 August 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 11 recites the limitation "the extrusion die" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “The system of claim 16, further comprising a solvent extraction process that lowers the phenolic concentration of the raw coal.” It is unclear as to what particular structure is intended to be included or excluded by this 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 fails to further limit the subject matter of the claim upon which it depends because the claim does not structurally further limiting the device defined in claim 7 to any particular structure. The claim merely contains recitation related to the product made by the claimed device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 9,939,197).
Regarding claim 16, the reference Hoffman discloses a system suitable for forming high carbon-containing coal tar pitch from raw coal, the system comprising a serially connected system including a slurry mix tank (4) feeding a mechanically driven twin screw device (4) configured to operate as a visco-mechanico preheater (see col. 6, lines 5-35; col.14, lines 34-41; Fig. 1).
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Court et al. (US 2012/0111714).
Regarding claim 16, the reference Court et al. discloses a system suitable for forming high carbon-containing coal tar pitch from raw coal, the system comprising a serially connected system including a slurry mix tank (11) feeding a mechanically driven twin screw device (21) configured to operate as a visco-mechanico preheater (see paras. [0160]-[0169]; Fig. 1).
Regarding claim 17, the reference Court et al. discloses the system, wherein the at least a portion of the serially connected system comprises an inert gas environment (see paras. [0140]; [0147] - [0148]; Fig. 1).
 wherein the inert gas environment includes at least one of an inlet and an outlet of the twin screw device (see paras. [0140]; [0147] - [0148]; Fig. 1).

Allowable Subject Matter
Claims 7-10, 13, and 14 are allowed.
Regarding claims 7-10, 13, and 14, the claims are allowed because the prior art of record does not disclose or fairly suggest the feature: a twin screw device with co-rotating screws; the co-rotating screws including catalyst metals that retain catalytic activity when sulfide, as recited in claim 7.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the claim is allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the twin screw device comprises co- rotating screws, the co-rotating screws including catalyst metals that retain catalytic activity when sulfide, as recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774